Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant's arguments filed July 8th, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed toward limitations of the independent claims added via amendment.  Therefore, they will be addressed in the rejections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.  Claims 1-9, 13-16, and 18-1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (US 2020/0081748, herein Johnson).

Regarding claim 1, Johnson teaches a method for parallel processing a plurality of tasks in a multiple thread computing system directed to mitigating early exit divergence in a single instruction multiple thread (SIMT) execution model ([0003], [0005], [0042], thread divergence leads to inefficient execution, SIMT execution, reduce divergence penalties by promoting thread convergence & [0118], [0168], early exit divergence occurs when threads exit inner loop early to arrive at sync point, optimizations include promoting thread convergence), the method comprising:
executing an instruction sequence of a thread from the multiple threads that is allocated to a first task from the plurality of tasks until the instruction sequence reaches an exit point of the instruction sequence ([0040], [0118], exit point of instruction sequence & [0176], [0199], [0201], execution of tasks);
terminating the execution of the instruction sequence of the thread for the first task at a convergence point of the instruction sequence ([0120], [0123], execution ends at convergence barrier & [0138], [0167] option to exit out of barrier); and
selectively reallocating the thread to process a second task from the plurality of tasks ([0138], [0145], [0167], [0218], cancel barrier and proceed with execution, allocation of tasks from scheduler).

Regarding claim 2, Johnson teaches the method of claim 1, further comprising defining the convergence point of the instruction sequence so that execution of the convergence point follows the exit point in the instruction sequence ([0116], [0118]).

Regarding claim 3, Johnson teaches the method of claim 2, further comprising transforming the instruction sequence by an inserting task stealing code defining the convergence point as a post-dominator point following the exit point, wherein the task stealing code selectively reallocates the thread to process the second task ([0115-0116], post-dominator points & [0132], [0138], [0167], exit barrier to proceed with execution).

Regarding claim 4, Johnson teaches the method of claim 1, further comprising defining an epilogue containing a common instruction sub-sequence executable after the convergence point ([0116], epilogue code).

Regarding claim 5, Johnson teaches the method of claim 1, further comprising defining the exit point of the instruction sequence by an end of a prologue containing a common instruction sub-sequence for execution for any task assigned to the thread [0116], prologue code).

Regarding claim 6, Johnson teaches the method of claim 1, wherein the instruction sequence is entirely executed for the second task if the second task does not exit at the exit point ([0118-0120], normal execution of divergent threads to synchronization point).

Regarding claim 7, Johnson teaches the method of claim 1, wherein the instruction sequence comprises a prologue defined from a start of the instruction sequence until the exit point, an epilogue defined for execution after the convergence point until an end of the instruction sequence, and a processing sub-sequence defined for execution between the exit point and the convergence point, the processing sequence being executed for a particular task that does not exit at the exit point ([0116], [0118], [0120], [0123], conventional execution including prologue, epilogue, and inner loop processing sequence).

Regarding claim 8, Johnson teaches the method of claim 7, wherein the thread is reallocated to process the second task if the cost of the processing sub-sequence is greater than a combined cost of the prologue and of the epilogue ([0126-0127], [0129], reallocate threads based on execution cost).

Regarding claim 9, Johnson teaches the method of claim 1, wherein:
the instruction sequence defines a loop, the exit point being included in the loop; executing the instruction sequence for the first task comprises a plurality of repetitions of instructions contained in the loop ([0070], [0102], [0118], loops and iteration parameter; and
the thread is reallocated to the second task if a predetermined number of repetitions of the portion of the instructions contained in the loop is not exceeded before the first task exits at the exit point ([0120], [0123-0125], [0144], [0173], exit loop depending on count of threads arrived at convergence).

Regarding claim 13, Johnson teaches the method of claim 1, wherein:
the instruction sequence is an inner instruction sequence nested within a program; - 25 -the exit point of the instruction sequence is an inner exit point; the convergence point of the instruction sequence is an inner convergence point; and the program defines an outer instruction sequence having an outer exit point and an outer convergence point; the method further comprising executing the program for the first task by: executing the outer instruction sequence until the outer exit point, executing the inner instruction sequence if the first task does not exit at the outer exit point, and executing the outer instruction sequence starting from the outer convergence point ([0116], [0118], [0120], [0169] nested loop convergence points for inner and outer loops & [0125], threads arriving at inner convergence point slip past barrier rather than waiting).

Regarding claim 14, Johnson teaches the method of claim 13, further comprising:
 reallocating the thread to process the second task or a third task if the first task exits are the outer exit point; and reallocating the thread to the first task at the outer convergence point ([0120], [0123-0125]).

Claim 15 refers to a storage device embodiment of the method embodiment of claim 1.  The rejection above for claim 1 is thus applicable to claim 15.

Claim 16 refers to a system embodiment of the method embodiment of claim 1.  The above rejection for claim 1 is thus applicable to claim 16.


Regarding claim 18, Johnson discloses the system of claim 17, further comprising a memory device operatively connected to the plurality of processors, the memory device storing the instruction sequence ([0179]), the instruction sequence comprising a prologue defined from a start of the instruction sequence until the exit point, an epilogue defined for execution after the convergence point until an end of the instruction sequence, and a processing sub-sequence defined for execution between the exit point and the convergence point, the processing sequence being executed for a particular task that does not exit at the exit point ([0116], [0118], [0120], [0123], conventional execution including prologue, epilogue, and inner loop processing sequence).

Claim 19 refers to a system embodiment combining the limitations of claims 2-4.  The above rejection for claims 2-4 are thus applicable to claim 19.

Allowable Subject Matter
3.  Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182